I am here today to reassure the General Assembly that Europe is as committed to its values and objectives now as it has ever been. Europe will stay the course, even though it is now confronting challenges that we have not witnessed for decades. Wars are raging both to the south and east of our borders. European leaders are tackling the consequences of borders being changed on our continent by force — as is the case in Ukraine — in violation of the Charter of the United Nations. We are also dealing
with the refugee crisis, with terrorist attacks inside Europe and with economic difficulties in some member States.
As difficult as the situation is, I am sure that we will find ways of dealing with it and, most importantly, we will at the same time remain dedicated to helping make the whole world a better place. Everyone who wishes to contribute to eradicating poverty, supporting peacekeeping missions and solving the migration crisis, as well as handling the causes and effects of climate change, can still count on us. For Europe, isolationism has never been and never will be an option. We are always ready to listen to the good and sound advice from our friends on the unprecedented refugee and migrant crisis that we face today.
The myth prevails that Europe is the only rich place on Earth. That is not true. There are other places comparable to us in terms of wealth, but for some reason refugees and migrants are not flowing there. That is because wealth is not the only element that determines the place where people choose the future of their children. Values such as tolerance, openness, respect for diversity, freedom, human rights and those enshrined in the Geneva Convention are also a magnet attracting them to us.
And we refuse to change in those respects. If in Europe we are engaged in animated discussions on relocation quotas, it is because we care; it is because we seek to be as effective and as inclusive as possible. But establishing quotas are just a small part of what Europe is already doing to help those who flee wars and persecution. By contrast, many countries represented here deal with that problem in a much simpler way, namely, by not allowing migrants and refugees to enter their territories at all. That is why suggesting that Europe represents an example of poor treatment or indifference towards asylum-seekers is sheer hypocrisy. In fact, the opposite is true, as we can see from the direction of their travel. No one seems to be escaping from Europe, while people from all over Eurasia and Africa are coming to Europe. The crisis we are talking about has global dimensions and demands a global solution. First of all, it demands global solidarity. Everyone can offer help to the refugees, and those who do not want to should at least refrain from hiding their indifference by criticizing Europe for doing too little.
It is no coincidence that the general debate this year is focused mainly on the situation in the Middle
40/51 15-29431

29/09/2015 A/70/PV.16
East, especially in Syria. Let us have no illusions. Syria’s crisis will not be resolved unless a common denominator of interests is found among the regional players. But a peace plan must not be only a formula for defining a new division of spheres of influence; here in the United Nations we should speak not only about the interests of the regional Powers but, above all, about the interests of millions of Syrians, including the internally displaced and refugees. The fight against terrorism is no doubt important in that context; that is why we welcome the fact that this objective is gaining the support of new and quite unexpected allies. But we cannot overlook the fact that many refugees are fleeing State terrorism, which is demonstrated dramatically by the case of Syria.
Europe, which every day witnesses the tragedies of millions of Syrian refugees, must be their advocate. We all want to see stable States in the region. Stabilization is a value beyond any dispute, but stability cannot be won by the use of barrel bombs and chemical weapons against civilians. Today, the circle of those proposing the idea that Bashar Al-Assad should be part of Syria’s transition is growing, yet we cannot forget that millions of people have fled his horrific methods of trying to secure stability in Syria. During my trips to the region, I was told that Al-Assad’s victory would lead only to further exodus. The only goal and intention of a peace plan for Syria must be to make it possible for the people to start leading normal lives in the region once again. That message, and that message alone, will be consistent with the values of the international community and the European Union, and with the values that the United Nations has held dear for more than 70 years.
This year will also be crucial in the global efforts to fight the causes and consequences of climate change. Over the past days and weeks, we have listened with great hope and satisfaction to the pledges of leaders committed to fighting global warming. Europe is determined that the Paris Climate Change Conference will be a breakthrough, symbolizing our readiness to undertake unified action in confronting that global problem.
With a pledge to reduce carbon dioxide emissions to 40 per cent of its 1990 levels, Europe remains in the lead of that process, but fighting global warming is not a sports competition. Victory is possible when everybody moves in the same direction and at a similar pace. That is why we invite all Member States to take part in that common endeavour. Without a global
agreement, Europe’s isolated efforts will be impractical. What matters for Europe is practical effects and not ideological fervour. Global challenges must be dealt with multilaterally or they will not be dealt with at all. We all have a duty to make the international community mean something real. We are facing multiple global emergencies. Let them pave the way to forge a global community that is truly strong, truly global and truly real.
